UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7726


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TRACY MAURICE THOMAS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. W. Earl Britt, Senior District Judge. (4:08-cr-00020-BR-1)


Submitted: March 5, 2021                                          Decided: March 11, 2021


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Tracy Maurice Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tracy Maurice Thomas appeals from the district court’s order denying his motions

for reduction of sentence under 18 U.S.C. § 3582(c)(1)(B) and § 404(b) of the First Step

Act of 2018 (FSA 2018), Pub. L. No. 115-391, 132 Stat. 5194, 5222. * The district court

determined that Thomas was eligible for relief under these provisions but declined to

exercise its discretion to reduce Thomas’ sentence. Because the district court decided

Thomas’ motions without the benefit of our decision in United States v. McDonald,

986 F.3d 402 (4th Cir. 2021), we vacate and remand.

       We review for abuse of discretion the district court’s ruling on Thomas’ motions.

See United States v. Jackson, 952 F.3d 492, 497, 502 (4th Cir. 2020). “A district court

abuses its discretion when it acts arbitrarily or irrationally, fails to consider judicially

recognized factors constraining its exercise of discretion, relies on erroneous factual or

legal premises, or commits an error of law.” United States v. Dillard, 891 F.3d 151, 158

(4th Cir. 2018) (internal quotation marks omitted).

       On appeal, Thomas challenges the sufficiency of the district court’s explanation for

denying his motions. In the analogous context of a sentence reduction motion under

18 U.S.C. § 3582(c)(2), the Supreme Court has explained that a district court need only

“set forth enough to satisfy the appellate court that [it] ha[s] considered the parties’

arguments and ha[s] a reasoned basis for exercising [its] own legal decisionmaking


       *
        The district court also denied Thomas’ request for relief under § 403 of the FSA
2018, but Thomas confines his appeal to the court’s denial of his request for relief under
§ 404(b).

                                             2
authority.” Chavez-Meza v. United States, 138 S. Ct. 1959, 1966 (2018) (quoting Rita v.

United States, 551 U.S. 338, 356 (2007)). The Supreme Court also emphasized, however,

that the federal courts of appeals have broad discretion “to request a more detailed

explanation [from the district court] when necessary.” Id. at 1967. After Chavez-Meza,

we issued our decision in United States v. Martin, 916 F.3d 389, 396-97 (4th Cir. 2019),

and concluded that a district court is obliged to provide an individualized explanation for

denying a § 3582(c)(2) motion when the defendant submits evidence of post-sentencing

rehabilitation in support thereof.    In our recent decision in McDonald, we applied

Chavez-Meza and Martin in the context of a sentence reduction motion filed pursuant to

§ 3582(c)(1)(B), and § 404(b) of the FSA 2018. 986 F.3d at 408-12. There, we held that

a district court must provide an individualized explanation for denying a sentence reduction

motion under the FSA 2018 when the defendant presents evidence of his post-sentencing

rehabilitation. Id. at 412. In making that individualized explanation, the district court may

“consider the facts of [a defendant’s] original transgressions,” but the court “must also at

least weigh [the defendant’s] conduct in the years since [his] initial sentencing[].” Id.

       Here, the district court declined to reduce Thomas’ sentence based on the sentence

commutation he had received. Contrary to McDonald, the district court’s order does not

address Thomas’ arguments that a sentence reduction was warranted in light of the number

of years he had served in prison, his adjustment and rehabilitation in prison, and certain

18 U.S.C. § 3553(a) factors.       The court’s order also fails to address Thomas’

post-sentencing rehabilitation evidence.



                                              3
       Consistent with our broad authority to request a more detailed explanation from the

district court, see Chavez-Meza, 138 S. Ct. at 1967, we vacate the district court’s order and

remand so that the district court may reassess Thomas’ motions in light of McDonald.

We deny Thomas’ motion to expedite decision and dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                             4